Opinion filed May 15, 2014




                                     In The

        Eleventh Court of Appeals
                                  __________

                             No. 11-14-00087-CV
                                 __________

             AVIS RENT A CAR SYSTEM, LLC, Appellant
                                        V.
                   WILLIAM GERLOFF, JR., Appellee


                On Appeal from the County Court at Law No. 2
                              Travis County, Texas
                    Trial Court Cause No. C-1-CV-07-000406


                     MEMORANDUM OPINION
      Appellant, Avis Rent a Car System, LLC, filed a notice of appeal on
March 19, 2014. When the appeal was filed, the clerk of the court of appeals from
which this case was transferred requested that Appellant forward the $195 filing
fee on or before March 31, 2014. After the appeal was transferred to this court, we
notified Appellant by letters dated April 1, April 3, and April 11, 2014, that the
$195 filing fee was past due. In the April 11 letter, we directed counsel to pay the
filing fee on or before April 18, 2014, and informed Appellant that the failure to
comply “may result in dismissal of the case.” As of this date, Appellant has not
remitted the filing fee.
      Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. TEX. R. APP. P. 5, 42.3.


                                                   PER CURIAM


May 15, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2